DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 5/3/2021.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1, 4-19, 37 are allowed. 
By interpreting the claims in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim, reciting at least “before the acquiring the X bit string sub-package structures from the BIER-TE based message, the method comprises: acquiring a bit string linked list for forwarding the message; generating X bit string sub-TLVs according to the bit string linked list; and packaging the X bit string sub-TLVs in a BIER-TE based message” or “Y bit string sub-TLVs correspond to a bit string corresponding to a set of index parameters, wherein Y is greater than or equal to 1, and Y is less than or equal to X; wherein the set of index parameters is a set composed of subdomains, bit string lengths and set identifiers, or is a bit indexed explicit replication message forwarding table identifier corresponding to the bit string; and each bit position in the bit string identifies one or more adjacencies” or “an extension flag bit is packaged in the bit indexed explicit replication message; and wherein the extension flag bit being on represents that a bit string sub-TLV is packaged in the bit indexed explicit replication message.”
Related art Chen  et al. (BIER-TE Ping and Trace draft-chen-bier-te-ping-01, 10/07/2016) disclose a packet forwarding method based on traffic engineering for bit indexed explicit replication (BIER-TE), comprising: acquiring X bit string sub-package structures from a BIER-TE based message (section 3.1.1, BIER-TE forward_connected TLV, section 3.2, bitstring sub-TLV structures in a BIER-TE message such as Downstream Mapping Sub-TLVs); and forwarding the message according to the X bit string sub-package structures (section 3.1.1, BIER-TE forward_connected TLV for forwarding to remote interface and receiving node), wherein X is greater than or equal to 1 (section 3.2, Downstream Mapping Sub-TLVs, section 3.1, Target EEC Stack TLVs).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452